Case 8:16-cv-02549-TPB-CPT Document 267 Filed 07/01/20 Page 1 of 5 PageID 10762



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 DISH NETWORK L.L.C.,

       Plaintiff/Counter-Defendant,

 v.                                              Case No. 8:16-cv-2549-T-60-CPT

 GABY FRAIFER, TELE-CENTER,
 INC., and PLANET TELECOM, INC.,
 individually and together d/b/a
 UlaiTV, PlanetiTB, and AhlaiTV,

       Defendants/Counter-Plaintiffs.
                                         /

 ORDER DENYING “DEFENDANTS’ MOTION TO CERTIFY DECISION FOR
     INTERLOCUTORY REVIEW PURSUANT TO 28 U.S.C. § 1292(B)
         AND TO STAY PROCEEDINGS PENDING APPEAL”

       This matter is before the Court on “Defendants’ Motion to Certify Decision for

 Interlocutory Appeal Pursuant to 28 U.S.C. § 1292(b) and to Stay Proceedings

 Pending Appeal,” filed on April 29, 2020. (Doc. 261). Plaintiff DISH Network,

 L.L.C. responded in opposition on May 12, 2020. (Doc. 263). Upon review of the

 motion, response, court file, and record, the Court finds as follows:

                                     Background

       Plaintiff DISH Network, L.L.C. (“DISH”) initiated this action in August 2016,

 alleging that Defendants infringed on DISH’s copyright by capturing broadcasts of

 television channels exclusively licensed to DISH and retransmitted them over the

 internet to customers in the United States. (Doc. 62). Defendants filed

 counterclaims for conversion, trespass, and breach of contract. (Docs. 77-79; 104).




                                        Page 1 of 5
Case 8:16-cv-02549-TPB-CPT Document 267 Filed 07/01/20 Page 2 of 5 PageID 10763



 However, the Court dismissed with prejudice the conversion and trespass claims.

 (Doc. 115).

       The parties filed cross motions for summary judgment as to DISH’s copyright

 infringement claim. (Docs. 146; 217). DISH also moved for summary judgment on

 Defendants’ breach of contract counterclaim. (Doc. 146). Each party responded in

 opposition to the other’s summary judgment motion. (Docs. 151; 224). Additionally,

 Defendants filed a reply to DISH’s response in opposition to their summary

 judgment motion, and DISH filed a sur-reply. (Docs. 228; 237).

       In his report and recommendation, United States Magistrate Judge

 Christopher P. Tuite recommended that the Court grant in part DISH’s motion for

 summary judgment and enter partial summary judgment in Plaintiff’s favor on the

 issue of ownership of valid copyrights and on Defendants’ amended counterclaim.

 Judge Tuite further recommended that the Court deny Defendants’ amended

 motion for summary judgment. Plaintiff and Defendants objected to Judge Tuite’s

 report and recommendation. (Docs. 250; 253-255). The Court overruled the

 objections and adopted Judge Tuite’s report and recommendation. (Doc. 257).

 Defendants now request that the Court certify its decision adopting the report and

 recommendation for interlocutory appeal and stay the proceedings pending such

 appeal. (Doc. 261).




                                      Page 2 of 5
Case 8:16-cv-02549-TPB-CPT Document 267 Filed 07/01/20 Page 3 of 5 PageID 10764



                                    Legal Standard

       Interlocutory appeals under 28 U.S.C. § 1292(b) are designed specifically to

 resolve “abstract legal issues or issues of pure law.” PFM Air, Inc. v. Dr. Ing. hc. F.

 Porsche A.G., 751 F. Supp. 2d 1264, 1269 (M.D. Fla. 2010) (internal quotations

 omitted). Granting a motion to certify a question for interlocutory appeal is “an

 exceptional remedy, and the party moving for certification bears the heavy burden

 of demonstrating that immediate appellate review is appropriate.” Hamrick v.

 Partsfleet, LLC, No. 6:19-cv-137-Orl-78DCI, 2019 WL 6317255, at *2 (M.D. Fla. Oct.

 10, 2019) (quoting Local Access, LLC v. Peerless Network, Inc., No. 6:14-cv-399-Orl-

 40TBS, 2016 WL 6990734, at *1 (M.D. Fla. Nov. 29, 2016)); see also Grey Oaks

 Country Club, Inc. v. Zurich Am. Ins. Co., No. 2:18-cv-639-FtM-99NPM, 2019 WL

 4594591, at *3 (M.D. Fla. Sept. 23, 2019) (explaining that interlocutory review is a

 “rare exception” that should only be granted in the most “exceptional cases”).

       When considering whether to certify a question for interlocutory appeal, a

 court must consider whether “(1) the order involves a controlling question of law; (2)

 there is substantial ground for difference of opinion; and (3) an immediate appeal

 would materially advance the ultimate termination of the litigation.” Knepfle v. J-

 Tech Corp., No. 8:18-cv-543-T-60CPT, 2020 WL 1974225, at *1 (M.D. Fla. Apr. 24,

 2020) (quoting Hunter v. Chrysler Canada, Inc., No. 6:09-cv-1050-Orl-35GJK, 2010

 WL 11507702, at *1 (M.D. Fla. Aug. 4, 2010)). The party seeking the appeal bears

 the burden to establish that it has met all three elements. Gurzi v. Penn Credit,

 Corp., 6:19-cv-823-Orl-31EJK, 2020 WL 3288016, at *1 (M.D. Fla. June 18, 2020).




                                        Page 3 of 5
Case 8:16-cv-02549-TPB-CPT Document 267 Filed 07/01/20 Page 4 of 5 PageID 10765



 If all three elements are not established, the Court must deny the motion. See, e.g.,

 id. (explaining that the district court need consider the other two elements where it

 was apparent that the movant had failed to establish just one of them).

                                        Analysis

       Defendants request that the Court certify eleven questions for interlocutory

 review under 28 U.S.C. § 1292(b). However, Defendants have not provided full §

 1292(b) arguments on each of these issues, leaving the Court to speculate and

 extrapolate as to their potential arguments for each individual question.

       Upon review, the Court finds that the issues presented by Defendants fail to

 satisfy the standard under § 1292(b). First, this case – which involves claims of

 copyright infringement and breach of contract – is not “exceptional.” Further,

 Defendants have not established that: (1) each of these eleven issues involve

 controlling questions of pure law; (2) there is substantial ground for difference of

 opinion as to the issues; and (3) an immediate appeal would materially advance the

 termination of the litigation. In fact, “potential reversal of the Court’s Summary

 Judgment Order would not significantly limit the scope of future discovery, motion

 practice, and trial activities … nor would it serve to avoid a trial or otherwise

 substantially shorten the litigation … To the contrary, it would do just the

 opposite.” DeBose v. Univ. of S. Fla. Bd. of Tr., 8:15-cv-2787-EAK-AEP, 2018 WL

 8919876, at *7 (M.D. Fla. Mar. 23, 2018) (Kovachevich, J.) (internal citations and

 quotations omitted). Accordingly, the motion is denied.




                                        Page 4 of 5
Case 8:16-cv-02549-TPB-CPT Document 267 Filed 07/01/20 Page 5 of 5 PageID 10766



       It is therefore

       ORDERED, ADJUDGED, and DECREED:

       1. “Defendants’ Motion to Certify Decision for Interlocutory Appeal Pursuant

          to 28 U.S.C. § 1292(b) and to Stay Proceedings Pending Appeal” (Doc. 261)

          is DENIED.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 1st day of

 July, 2020.




                                                   TOM BARBER
                                                   UNITED STATES DISTRICT JUDGE




                                     Page 5 of 5
